Citation Nr: 0534550
Decision Date: 12/22/05	Archive Date: 03/02/06


Citation Nr: 0534550	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  03-17 194	)	DATE DEC 22 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable initial evaluation for 
emphysema prior to March 19, 2003.

2.  Entitlement to a rating higher than 30 percent for 
emphysema from March 19, 2003.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and daughter



ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1943 to December 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 2003, which granted service connection for 
emphysema, and assigned a noncompensable rating.  In a July 
2003 rating decision, a 30 percent evaluation was granted, 
effective March 19, 2003.  In December 2003, the appellant 
and his daughter appeared at a videoconference hearing held 
before the undersigned.  


FINDINGS OF FACT

1.  The Board issued a decision in this appeal on August 18, 
2005.

2.  On September 14, 2005, the Board was notified by the 
Cleveland, Ohio, RO that the veteran died on April X, 2005.  


CONCLUSION OF LAW

As the August 18, 2005 Board decision was entered after the 
veteran's death, the decision must be vacated.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.904 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to the August 2005 Board decision, in April 2005, the 
veteran died.  The RO did not learn of the veteran's death 
until June 2005, and the Board was not notified until 
September 2005, after a decision had been entered.  However, 
a veteran's claim for disability compensation does not 
survive his or her death.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 
47 (1994).  Thus, the Board did not have jurisdiction to 
decide the appeal in August 2005.  See 38 U.S.C.A. § 7104 
(West 2002).  Accordingly, because of the death of the 
veteran prior to the decision, the August 18, 2005 Board 
decision is hereby vacated.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.904 (2005).  


ORDER

The August 18, 2005 Board decision, which granted a higher 
rating for emphysema, is vacated.  




____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


Citation Nr: 0522533	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  03-17 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for emphysema, currently 
evaluated as 30 percent disabling, including entitlement to a 
compensable rating prior to March 19, 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran/appellant and his daughter


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1943 until 
December 1945, including participation in World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In December 2003, the veteran had a hearing before the 
undersigned Board member.


FINDINGS OF FACT

1.  Prior to March 19, 2003, pulmonary function testing (PFT) 
of the veteran revealed that his Forced Expiratory Volume in 
one second (FEV-1) was 66 percent of what was predicted and 
the ratio of FEV-1 to Forced Vital Capacity (FEV-1/FVC) was 
110 percent of what was predicted.

2.  Pulmonary function testing (PFT) of the veteran, 
conducted on March 19, 2003, revealed FEV-1 was 66 percent of 
what was predicted and FEV-1/FVC was 100 percent of what was 
predicted.  Similar results were shown on PFTs conducted in 
September 2003.

3.  On January 22, 2004, following oximetry testing, the 
veteran was prescribed oxygen therapy by a doctor. 


CONCLUSIONS OF LAW

1.  Criteria for a 100 percent disability rating for 
emphysema have been met as of January 22, 2004.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.97, Diagnostic 
Code 6603 (2004).

2.  Criteria for a 30 percent disability rating for 
emphysema, but no higher, were met for the period between 
March 19, 2003 and January 21, 2004.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.97, Diagnostic Code 
6603 (2004).

3.  Criteria for a compensable disability rating for 
emphysema were not met earlier than March 19, 2003.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.97, 
Diagnostic Code 6603 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Where entitlement to compensation has been 
established and a higher initial disability rating is at 
issue, the level of disability at the time entitlement arose 
is of primary concern.  Consideration must also be given to a 
longitudinal picture of the veteran's disability to determine 
if the assignment of separate ratings for separate periods of 
time, a practice known as "staged" ratings, is warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

If a question exists as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

In this case, the veteran was initially service-connected for 
emphysema by a January 2003 rating decision and assigned a 
noncompensable rating under 38 C.F.R. § 4.97, Diagnostic Code 
6603.  The veteran's rating was increased to 10 percent 
disabling by an April 2003 Statement of the Case (SOC), and 
then to 30 percent disabling by a July 2003 Supplemental 
Statement of the Case (SSOC).  The ratings were each made 
effective March 19, 2003.

Ratings for diseases of the respiratory system are generally 
based on the rote application of results from breathing 
capacity testing.  A 10 percent rating is granted for 
emphysema when FEV-1 is between 71 and 80 percent of what was 
predicted; when the ratio of FEV-1 to Forced Vital Capacity 
(FEV-1/FVC) is between 71 and 80 percent of what was 
predicted; or when the Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 
between 66 and 80 percent of what was predicted.  Id.

A 30 percent rating is granted for emphysema when FEV-1 is 
between 56 and 70 percent of what was predicted; when FEV-
1/FVC is between 56 and 70 percent of what was predicted; or 
when DLCO (SB) is between 56 and 65 percent of what was 
predicted.  Id.

A 60 percent rating is granted when FEV-1 is between 40 and 
55 percent of what was predicted; when FEV-1/FVC is between 
40 and 55 percent of what was predicted; when DLCO (SB) is 
between 40 and 55 percent of what was predicted; or when 
maximum oxygen consumption is between 15 and 20 ml/kg/min 
(with cardio respiratory limit).  Id.

And a 100 percent rating is granted when FEV-1 less than 40 
percent of predicted value; when FEV-1/FVC less than 40 
percent; when DLCO is less than 40-percent predicted; when 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation); when 
cor pulmonale (right heart failure) occurs; when right 
ventricular hypertrophy occurs; when pulmonary hypertension 
(shown by Echo or cardiac catheterization) is shown; when 
episode(s) of acute respiratory failure are seen; or when a 
veteran requires outpatient oxygen therapy.

In support of his case, the veteran submitted results from 
PFTs performed by his private physician on March 19, 2003 and 
again on September 8, 2003.  The results of the March test 
were:


Predict
ed
Pre-
Bronchodila
tor
% 
Predict
ed
Post- 
Bronchodila
tor
% 
Predict
ed
FVC (L)
4.37
3.03
69%
2.87
66%
FEV-1 (L)
3.27
2.14
65%
2.16
66%
FEV-1/FVC
0.75
0.71
94%
0.75
100%

The results of the September test were:


Predict
ed
Pre-
Bronchodila
tor
% 
Predict
ed
Post- 
Bronchodila
tor
% 
Predict
ed
FVC (L)
4.33
2.92
67%
2.71
63%
FEV-1 (L)
3.24
2.08
64%
2.09
64%
FEV-1/FVC
0.75
0.71
94%
0.77
102%

At his hearing before the Board, the veteran indicated that 
he was not satisfied with the 30 percent disability rating 
that had been assigned, believing that a higher rating was 
warranted.  However, the results of his two privately 
administered PFTs, as shown above, do not support his 
contention.  Referencing the veteran's PFT results against 
the limits imposed for various disability ratings by the 
regulations, the veteran's FEV-1 scores of 66 and 64 are both 
within the 56 to 70 percent parameter required for a 30 
percent disability rating, and neither score is below the 55 
percent threshold needed to merit a 60 percent disability 
rating.  Similarly, the veteran's FEV-1/FVC scores are also 
above the 55 percent threshold needed to merit a 60 percent 
disability rating.  Accordingly, the Board finds that PFT 
tests fail to show that a rating higher than 30 percent 
disabling is warranted for the veteran's service-connected 
emphysema.  

The veteran also testified before the board that, although he 
had been treated for breathing difficulty in the past, his 
first PFT was administered during a September 2002 VA 
examination to determine the etiology of his emphysema and to 
establish its severity.  While the examiner administered a 
PFT, results were only given for the pre-bronchodilator test.  
The results are as follows:


Predict
ed
Pre-
Bronchodila
tor
% 
Predict
ed
FVC (L)
3.36
3.14
93%
FEV-1 (L)
2.61
2.32
89%
FEV-1/ FVC
67.1
73.7
110%

The Board notes that the results shown on the veteran's FEV-1 
and FEV-1/FVC tests are well out of the range necessary for a 
compensable rating for emphysema.  

During his hearing before the Board, the veteran requested an 
earlier effective date for his disability rating back to the 
date of his VA examination in September 2002.  The veteran 
testified that before his September PFT he had used the drug 
albuterol to ease his breathing; and his representative 
argued that the use of albuterol must have skewed the 
veteran's results on the PFT since his results six months 
later in March of 2003 were quite different.  

The Board notes that entitlement to a disability rating for 
emphysema can generally only be established by certain 
breathing capacity tests.  In this case, the results of the 
PFT administered during the VA examination are insufficient 
to warrant a compensable rating for emphysema; and the 
earliest date that breathing capacity testing showed the 
veteran's emphysema to be severe enough to mandate a 
compensable disability rating is March 19, 2003.  Even 
assuming, for the sake of this decision, that the veteran's 
PFT was skewed by the albuterol (and there is no evidence 
that it was), the veteran does not have the results of a PFT, 
or other breathing capacity test, that establishes 
entitlement to a compensable rating for emphysema until March 
19, 2003.  Moreover, when the regulations governing rating 
respiratory disabilities were amended in 1996, supplementary 
comments in the Federal Register made it clear that ratings 
were to be based on the results of PFTs after use of 
bronchodilator.  In other words, even if the veteran did use 
Albuterol before the 2002 VA examination, the use of those 
PFT results are clearly within the intent of the regulations.  
As such, the Board finds that there is no evidence to prove 
the severity of the veteran's emphysema before March 19, 
2003, and, thus, that date is the earliest date the veteran 
was entitled to a compensable disability rating for 
emphysema.  Accordingly, the veteran's request is denied.  

In support of his claim, the veteran also submitted the 
results of an oximetry examination conducted on January 22, 
2004, at which a doctor noted that the veteran gets short of 
breath with minimal activity at times, and that at night the 
veteran gets short of breath at times and has to change 
positions or sit up to breathe or catch his breath.  The 
results of the examination showed that the veteran had 85 
percent saturation when tested for nocturnal oximetry on room 
air; and the doctor prescribed oxygen for the veteran.  

The Board notes that in drafting the current regulations for 
evaluating the severity of pulmonary emphysema, and more 
specifically the 100 percent evaluation for outpatient oxygen 
therapy, VA indicated that the decision to use home oxygen 
should be a medical, not a rating, decision, and that 
therefore technical requirements for home oxygen were not 
provided in the regulations.  See 61 Fed. Reg. 46,724 (Sept. 
5, 1996).  Given that VA has announced that it is a doctor's 
role to determine whether to prescribe oxygen, when a veteran 
is prescribed outpatient oxygen therapy, the Board is not 
permitted to substitute its own judgement about whether the 
veteran qualifies for a 100 percent disability rating.  Thus, 
while the results of the veteran's PFTs in this case align 
most closely with a 30 percent evaluation, the Board cannot 
ignore the fact that the veteran has been prescribed oxygen 
therapy and therefore falls under the criteria for a 100 
percent evaluation pulmonary emphysema.  Accordingly, the 
Board finds that the veteran is entitled to a 100 disability 
rating for pulmonary emphysema from the date of the testing 
which showed that he needed outpatient oxygen therapy, 
January 22, 2004.



II.  Veterans Claims Assistance Act Compliance

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in March 
2001, which covered requirements (1), (2) and (3), see above, 
imposed by the VCAA for service connection.  However, because 
this letter followed the veteran's initial claim of 
entitlement to service connection for emphysema, it pertained 
mostly to the requirements needed to establish service 
connection and not what was required for a higher rating for 
emphysema.  Following the grant of service connection with a 
noncompensable rating, the veteran appealed the rating to the 
Board.  Although a second VCAA letter was not issued to the 
veteran, the Board notes that the VCAA does not impose a duty 
to notify for "downstream" issues on which a Notice of 
Disagreement (NOD) has been filed, such as the rating 
assigned in this case following a grant of service 
connection.  See VAOPGCPREC 8-03.  

Nevertheless, the Board notes that there is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of this 
claim; and, by virtue of the rating decision on appeal, the 
statement of the case (SOC), the supplemental SOC (SSOC), and 
his hearing before the Board, the veteran was provided with 
specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 3.159 in 
the April 2003 SOC.  Furthermore, the veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

With respect to the VA's duty to assist, the RO obtained the 
VA evidence identified by the veteran, and the veteran 
submitted several private treatment records and the RO 
obtained others.  The Board is not aware of a basis for 
speculating that any other relevant private or VA treatment 
records exist that have not been obtained.  At his hearing 
before the Board in December 2003, the veteran was informed 
that private records in his possession would be helpful to 
the adjudication of his case, and the veteran subsequently 
submitted the requested additional medical records with a 
waiver of agency of original jurisdiction review (AOJ).   

The veteran was also provided with a VA medical examination 
to determine the etiology of his emphysema and to establish 
its severity; and in light of the grant of a 100 percent 
rating, the Board finds that an additional VA examination 
would serve no purpose.

Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.



ORDER

Entitlement to a compensable rating for emphysema earlier 
than March 19, 2003 is denied.

Entitlement to a disability rating greater than 30 percent 
for emphysema from March 19, 2003, to January 21, 2004, is 
denied.

Entitlement to a 100 rating for emphysema is granted, 
effective January 22, 2004, subject to the laws and 
regulations governing the award of monetary benefits.



	                       
____________________________________________
MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs





Citation Nr: 0534986	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  93-28 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


VACATUR

In October 1997, VA received notification from the veteran 
that a withdrawal of the appeal the issue of entitlement to 
service connection for a kidney disorder was requested.

On September 29, 2005, the Board remanded the veteran's 
appeal regarding the issue of entitlement to service 
connection for a kidney disorder and entered a final decision 
on other issues that are not the subject of this vacatur.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).

The veteran has withdrawn the appeal of the issue of 
entitlement to service connection for a kidney disorder; 
therefore, there remain no allegations of errors of fact or 
law for appellate consideration regarding that issue.  
Therefore, at the time of the September 29, 2005 decision, 
the Board did not have jurisdiction to review the appeal of 
the issue of entitlement to service connection for a kidney 
disorder.  Because the September 29, 2005 remand of this 
matter was not a final decision, the veteran could not file a 
notice of appeal regarding that issue with the U.S. Court of 
Appeals for Veterans Claims.

Accordingly, the Board will vacate that part of the September 
29, 2005 Board decision that remanded the issue of 
entitlement to service connection for a kidney disorder and 
issue the decision that follows in its place.




ORDER

That part of the September 29, 2005 Board decision in the 
above-captioned appeal that remanded the issue of entitlement 
to service connection for a kidney disorder is vacated.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

Citation Nr: 0526677	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  93-28 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for a low back 
disability.

2. Entitlement to service connection for a chronic 
gastrointestinal disability.

3. Entitlement to service connection for a chronic ulnar 
nerve disability.  

4.  Entitlement to service connection for a kidney disorder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1979, from August 1981 to August 1984, and from February 1986 
to June 1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1993 and subsequent rating decisions 
of the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  By this rating the RO 
denied entitlement to service connection for back, 
gastrointestinal, ulnar nerve and kidney disorders.  

This case was previously before the Board in October 1995, 
but was remanded for additional development.  It was returned 
to the Board, but was again remanded for further development 
in February 1998.  In September 2000, the Board issued a 
decision, denying service connection for a low back 
disability, a chronic gastrointestinal disability, and a 
chronic ulnar nerve disability.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).

In February 2001, the Secretary of VA filed an unopposed 
motion to remand the September 2000 decision to the Board.  
This motion noted that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) had 
been enacted subsequent to the Board decision, and that that 
decision was based on the previous requirements of the law.  
In March 2001, the Court issued an order to remand the 
September 2000 decision to the Board.  The case was returned 
to the Board for action consistent with that order.

The Board issued another decision in October 2001 that denied 
entitlement to service connection for low back disability, 
denied entitlement to service connection for chronic ulnar 
nerve disability, and remanded the claim for service 
connection for chronic gastrointestinal disability.  The 
veteran again appealed the determination to the Court.  

In April 2003, the parties filed a joint motion to vacate the 
Board's October 2001 decision and to remand the case to the 
Board for it (the Board) to fully address the matter of 
compliance with the duty to notify the veteran under the 
provision VCAA. The Court adopted this joint motion in its 
May 2003 order.

In its current status, the issue of entitlement to service 
connection for a gastrointestinal disorder returns to the 
Board following completion of development made pursuant to 
the October 1995, February 1998, October 2001 and November 
2003 remands.  

The Board observes that the veteran and his representative 
have repeatedly claimed entitlement to service connection for 
post-traumatic stress disorder.  The originating agency has 
not adjudicated this issue and consequently, it is referred 
to the RO for all appropriate evaluation and adjudication.  

The issue of entitlement to service connection for a kidney 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran currently does not have a low back disability 
that may be associated with injury, disease or event noted 
during his military service.  



2.  The veteran is not shown to have a gastrointestinal 
disorder that is related to injury, disease or event noted 
during his military service.  

3.  The veteran is not shown to have an ulnar nerve 
disability that is shown to be related to injury, disease or 
event noted during his military service.  


CONCLUSIONS OF LAW

1.  The veteran's low back disability was not incurred in or 
aggravated by the veteran's military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).  

2.  The veteran's gastrointestinal disorder was not incurred 
in or aggravate by his military service, and peptic ulcer 
disease may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2004).  

3.  The veteran's ulnar nerve disability was not incurred in 
or aggravated by the veteran's military service, nor may the 
inservice incurrence of neurological disability be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection
In general entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Low Back Disability

The veteran contends that he is entitled to service 
connection for his low back disability.  He provided 
testimony at a Travel Board hearing in December 1993.  At 
that time, he testified that was a combat medic and that he 
injured back while training the obstacle course.  The veteran 
reported that he and a few others were carrying a litter 
during a training exercise.  One in their party slipped in 
the mud and released the litter.  As a consequence the weight 
shifted to the veteran and caused him to fall.  As a result 
of this incident, the veteran incurred a back injury.  The 
veteran testified that he had been placed on profile due to 
his back, and that his back disability was partly the reason 
he was released from service.  He asserted that he did not 
incur a back injury as a result of the post service motor 
vehicle accident.  Instead, he stated that he believes that 
his current disability is the same for which he was treated 
in service, and he notes that he has received treatment for 
this disability since his discharge from service.  

In addition in June 2005, the veteran's representative argued 
that the veteran's service medical records show that the 
veteran had a continuity of symptoms of back pain indicative 
of chronic disability throughout his military service.  In 
addition, it is argued that the 1990 automobile accident 
merely worsened the condition that already existed as a 
result of service-connected disability.  

The Board has reviewed all pertinent evidence of record and 
finds that the preponderance of the evidence is against a 
claim for service connection for a low back disability.  
Beginning in 1978, service medical records show that the 
veteran complained of low back disability without any 
evidence of injury.  Various diagnoses were recorded, 
including myofascial pain syndrome, lumbosacral strain, 
muscle spasm, mild reverse spondylolisthesis of the L5 to S1, 
and mechanical low back pain.  Complaints of low back pain 
were recorded through 1986.  

The Board observes that between the interval of June 1986 and 
August 1989, there is no indication of evaluation or 
treatment for back pain.  After the veteran's discharge from 
service the annual examination for the reserves, conducted in 
June 1989, revealed a normal spine examination.  
Nevertheless, the veteran reported a medical history 
remarkable for back pain.  A military medical report dated in 
August 1989 shows that the veteran reported a history of 
chronic back pain; however, no diagnosis was recorded.  

The next event in the clinical record is a November 1990 
motor vehicle accident that results in pain and limitation of 
motion in the neck and back.  The diagnoses included 
lumbosacral sprain, and neurological examination was normal.  

Reports of VA and private evaluation and treatment dated from 
June 1992, show that the veteran reported having chronic low 
back pain since a lifting injury in 1978.  At the June 1992 
VA examination, the veteran reported that he had been advised 
by an orthopedic surgeon that the origin of his back pain was 
most probably the repetitive lifting required while 
performing his duties as a medic in service.  The September 
1993 private medical report shows that the veteran incurred a 
back injury in the military when he was carrying a patient on 
a litter while working in his capacity as a medic.  Medical 
examinations have shown that the location of the problem is 
L5 to S1.  Examinations resulted in findings consistent with 
chronic low back pain of musculoskeletal in nature.  

Reports of VA treatment dated from January 1996 show that the 
veteran was admitted to the hospital for low back and right 
leg pain in a L5 and S1 radicular pattern.  Magnetic 
resonance imaging (MRI) was consistent with L4 to L5 and L5 
to S1 right paracentral herniated nucleus pulposus.  The 
veteran underwent a lumbar diskectomy at the L4 to L5 and L5 
to S1 vertebrae.  

It is significant to note that the report of the June 1996 VA 
examination shows that the veteran stated that he had a 
history of a fall that precipitated low back pain in 1978.  
In 1979, he developed leg pain and his condition gradually 
worsened until 1996 when he underwent a disketomy that was 
unsuccessful.  

The veteran's allegations regarding the origin of his back 
condition has been afforded consideration.  Such statements, 
however, are probative only to the extent that a layperson 
can discuss personal experiences.  But, generally, laypersons 
cannot provide medical evidence because they lack the 
competence to offer medical opinions.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  What is problematic in the 
veteran's case, is the absence of competent evidence of back 
disability between 1986 and 1990.  In the instant case, the 
veteran is competent to state that he had back pain since 
1978.  However, a medical opinion is required in order to 
reach a conclusion as to whether he currently has chronic 
back disability that is related to the his military service.  
This is true particularly in view of the evidence of an 
intercurrent injury in the motor vehicle accident in November 
1990.  Moreover, the veteran is advised that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet.App. 282 (1999).  

VA obtained a medical opinion in February 1997 to determine 
whether the veteran had back disability to be associated with 
injury, disease or event noted during his military service.  
The report of the February 1997 VA examination shows that the 
examiner reviewed the veteran's claims folder, examined the 
veteran and 


determined that the veteran's current back disability is not 
related to his military service.  The examiner opined, "It 
is my feeling that the patient's original injuries in his 
early years of service would be unlikely related to lumbar 
disk protrusions and radiculopathies found so many years 
later."  

This opinion is credible as it is based on a review of the 
clinical record, an evaluation of the veteran's physical 
condition and consideration of the veteran's contentions.  

The positive evidence in this case consists of the veteran's 
statements as well of the evidence showing he complained of 
back pain in service and thereafter.  As noted above, he is 
competent to report his experiences.  He was also trained as 
a medic in service and has some level of medical expertise.  
This evidence is weighed against the negative evidence in the 
case.  The medical opinion provided by a doctor after 
complete review of the record is more credible than the 
medical conclusions of a medic.  This conclusion is based 
upon the number of years of training required of each (more 
for the doctor) as well as the requirement that one be 
medically licensed and authorized by a governmental authority 
to practice medicine.  This evidence as well as the absence 
of a diagnosed back disability for 4 years after the 
veteran's separation from service, and the evidence of an 
intercurrent injury in the November 1990 motor vehicle 
accident constitutes negative evidence in the veteran's case.  
In view of the foregoing, the preponderance of the evidence 
is against the claim for service connection for a back 
disability.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the positive and 
negative evidence is not in relative equipoise with respect 
to whether that the veteran currently has a back disability 
associated with injury, disease or event noted during his 
military service.  Therefore, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In view of the foregoing, entitlement 
to service connection for a low back disability is denied.  

Gastrointestinal Disorder.

The veteran contends that he is entitled to service 
connection for a gastrointestinal condition that he claims is 
related to his use of medication used to treat his back 
condition during his military service.  At the 1993 Travel 
Board hearing, he reported that he had no problems with his 
stomach prior to his military service; but that as a result 
of taking these medications, he developed gastrointestinal 
symptoms, including abdominal cramps, a burning sensation and 
weight loss, while still serving in the military.  

While the veteran's contentions regarding the origin of his 
gastrointestinal disorder has been considered, such 
statements are probative only to the extent that a layperson 
can discuss personal experiences.  But, generally, laypersons 
cannot provide medical evidence because they lack the 
competence to offer medical opinions.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  While he is a trained medic, he 
has offered no medical basis for his conclusions, and has 
provided no explanation for the diagnosis of H-pylori 
referred to in his post-service records and its relationship 
to the claim.  The value of his medical opinion is 
diminished.  

The Board has reviewed all pertinent evidence in the 
veteran's claims folder and finds that the preponderance of 
the evidence is against the claim for service connection.  

The veteran's service medical records show that he was 
treated for stomach discomfort diagnosed as gastroenteritis 
in August 1977.  No other complaints were recorded in 
service.  His recollections of what he experienced in service 
do not comport with what is reported in the service medical 
record.  

In the postservice years, the first documented evidence of a 
gastrointestinal disorder is recorded in the June 1992 VA 
examination report.  At that time, the veteran stated that he 
had been taking multiple analgesic medications from which he 
developed abdominal distress.  The examiner opined that the 
veteran had chronic epigastric pain possibly associated with 
nonsteroidal anti-inflammatory drug use.  Reports of VA 
evaluation and treatment from the mid-1990s show various 
diagnoses including gastritis, peptic ulcer disease and H- 
pylori. 

In November 2001, a VA physician, who reviewed the veteran's 
claims folder, found that the veteran had no gastrointestinal 
complaints until 1992, that he presented a history of 
gastritis and that he had a positive H-pylori since 1996.  
The examiner stated:  

"[I]n my opinion, the patient's 
gastrointestinal disability currently 
consists of mild gastritis and in my 
opinion is totally related to his history 
of smoking and is no way connected to the 
nonsteroidal anti-inflammatory drugs 
used.  Hence, in my opinion, the patient 
does not have any gastrointestinal 
problems secondary to Motrin or any other 
medications prescribed to him during the 
time in service.  H-pylori, is totally 
unrelated to his service condition and is 
a totally independent process secondary 
to his cigarette smoking and is no way 
related to Motrin, which was prescribed 
while in service.  Hence, the Motrin had 
no effect on the patient's stomach, and 
this was clearly evidence from the 
physical examination and history that was 
done in 5/95 and 6/99, when the patient 
denied any GI disability or any 
epigastric pain at that time.  Hence, I 
declared the patient's epigastric pain 
and gastrointestinal disability is not 
secondary to Motrin use while in service 
and is a totally independent process.  
This would have occurred even if the 
patient had not been in service."  

This opinion is credible inasmuch as it is based on a review 
of the clinical record, current physical findings, the 
veteran's complaints, and is reflective of sound 


medical principles.  This opinion constitutes negative 
evidence in the veteran's claim.  Accordingly, as there is no 
current evidence that the veteran's current disability is 
related to injury, disease or event noted during his military 
service, the preponderance of the evidence is against the 
claim for service connection for a gastrointestinal disorder.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the positive and 
negative evidence is not in relative equipoise with respect 
to whether that the veteran currently has a gastrointestinal 
disorder associated with injury, disease or event noted 
during his military service.  Therefore, the benefit of the 
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In view of the foregoing, 
entitlement to service connection for a gastrointestinal 
disorder is denied.

Ulnar Nerve Disability.  

The veteran contends that his ulnar nerve deficit is related 
to his military service.  In the 1993 Travel Board, he stated 
that he was originally diagnosed with carpal tunnel syndrome.  
The symptoms failed to resolve, however, after 8 weeks of 
using a splint.  He reported that these symptoms persisted 
since service and were finally diagnosed as ulnar nerve 
deficit by VA in 1991.  

The Board has reviewed all pertinent evidence in the 
veteran's claims folder and finds that the preponderance of 
the evidence is against service connection for an ulnar nerve 
disability.  Although there is evidence of current 
disability, the veteran's claim must fail, as there is no 
evidence that his current disability is related to injury, 
disease or event noted during his military service.  

The service medical records are negative for this disability, 
and the post service medical records indicate that the 
veteran's symptoms were first recorded following a motor 
vehicle accident in November 1990, which was more than four 
years after the veteran's discharge from his final period of 
active service.  After his symptoms failed to resolve, 
further examination revealed an incomplete left ulnar nerve 
lesion in 1991.  

The veteran's contentions regarding the origin of his current 
condition have been considered.  Such statements, however, 
are probative only to the extent that a layperson can discuss 
personal experiences.  But, generally, laypersons cannot 
provide medical evidence because they lack the competence to 
offer medical opinions.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  His experience as a trained medic is again 
acknowledged; however, he has offered no medical basis for 
his conclusion, and accordingly the value of his medical 
opinion is diminished when weighed against the negative 
evidence in this case.  

There is no medical opinion of record relating the veteran's 
ulnar nerve disability to active service.  In view of the 
foregoing, the absence of injury, disease or disability in 
service, the evidence of a postservice injury and the absence 
of a medical nexus constituted the negative evidence in the 
veteran's case.  The preponderance of the evidence is against 
the claim of entitlement to service connection for a left 
ulnar disorder.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the positive and 
negative evidence is not in relative equipoise with respect 
to whether that the veteran currently has ulnar disorder 
associated with injury, disease or event noted during his 
military service.  Therefore, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In view of the foregoing, entitlement 
to service connection for ulnar disorder is denied.  



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The RO initially notified the veteran of its duty to inform 
and assist him in letters dated in October 2001 (for his 
gastrointestinal disability) and again in February 2004 (for 
the back and ulnar nerve disabilities).  These letters 
informed the veteran how he could prevail on the claims for 
service connection and of VA's duties to assist him in the 
presentation of his claim.  The RO afforded the veteran 
details about the sources of evidence that might show his 
entitlement.  Specifically, the veteran was informed of the 
allocation of burdens of obtaining the needed information.  
He was asked to tell VA about any other information or 
evidence he wanted it to get for him.  

The Board observes that the RO specifically provided a 
statement concerning the types of evidence needed to prevail 
on his claims for service connection.  Although the RO did 
not specifically asked the veteran to submit all evidence in 
his possession, it did advise him that it was his 
responsibility to make sure VA had evidence necessary to 
support his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Failure to provide notice before the 
first adverse decision by the AOJ would not have the natural 
effect of producing prejudice.  With respect to deficiency of 
content related to requesting evidence in appellant's 
possession, prejudice would exist only if the appellant had 
evidence in his possession, not previously submitted, that is 
of the type that should be considered by VA in assessing his 
claim.  Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 
14, 2005).  Thus, the Board concludes that any errors of 
timing or content are harmless in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

With respect to the duty to assist, VA obtained and 
associated the veteran's service medical records.  Initially, 
some of the service medical records for the veteran's first 
period of active service appeared to be missing.  As a 
consequence, VA made numerous attempts to retrieve those 
records.  The October 1995 remand specifically requested the 
RO to contact the National Personnel Record Center and make 
an additional attempt to obtain any additional service 
medical records.  The RO made this request, and in May 1996, 
service medical records that were not previously considered 
were located and associated with the claims folder.  

In addition, the RO obtained the veteran's VA treatment 
records, obtained the record from the Social Security 
Administration and has associated reports of private 
treatment.  Also, the RO provide the veteran with VA medical 
examinations in order to determine the current nature and 
etiology of the low back disability.  

With respect to the chronic ulnar nerve disability, because 
some evidence of an inservice event, injury, or disease is 
required in order to substantiate a claim for service 
connection and because a postservice medical examination 
cannot not provide evidence of such past events, the 
Department of Veterans Affairs (VA) is not required to 
provide a medical examination to claimant as part of duty to 
assist when the record does not already contain evidence of 
an in-service event, injury, or disease.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4)(i); See Duenas v. Principi; 
18 Vet.App. 512 (2004).

Finally, the veteran was asked to identify any other sources 
of treatment, evidence or information that would be pertinent 
in his claims for service connection.  The veteran has not 
indicated that there remains any evidence that has not been 
obtained and associated with his claims folder.  In view of 
the foregoing, VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  Therefore, 
he is not be prejudiced by the Board's proceeding to the 
merits of the claim.  


ORDER

Service connection for a low back disability is denied.  

Service connection for a gastrointestinal disorder is denied.  

Service connection for chronic ulnar nerve disability is 
denied.  


REMAND

The veteran has had an ongoing claim and a continuous appeal 
for service connection for a kidney disorder, originally 
denied in January 1993.  He perfected his appeal in June 
1993, and in 1995, the Board remanded his claim for 
additional development.  

The RO is advised that its duties include notifying the 
veteran of evidence and information necessary to substantiate 
his claim and informing him whether he or VA bears the burden 
of producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board is prohibited from performing this function in the 
first instance inasmuch as such an action could be 
prejudicial to the veteran.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Circ. 
2003); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).  

In addition, a VCAA notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must include a fourth 
element, consisting of requesting or telling the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give VA everything he has pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  The RO should make certain 
that this type of notice is provided to the veteran.  

In view of the foregoing, this case is remanded to the RO 
following actions:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA of 2000, Pub. 
L. No. 106-475 is completed with respect 
to the claim on appeal.  In particular, 
the RO should ensure that the 
notification requirements and development 
procedures are fully complied with and 
satisfied.  Compliance with the duties 
articulated in Quartuccio, supra, and 
38 C.F.R. § 3.159(b)(1) is required as 
well.  That is, the veteran should be 
advised of the allocations of burdens in 
obtaining the evidence necessary to 
substantiate his claim and should be 
requested to send VA all pertinent 
evidence or information in his 
possession.  

2.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs





